Citation Nr: 1725570	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-20 034	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for mild restrictive lung disease and upper airway obstruction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active duty from March 1988 to November 1998, including service in Southwest Asia from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for mild restrictive lung disease and upper airway obstruction and sleep apnea.  In April 2015, the RO granted service connection for sleep apnea.  As such, the issue of entitlement to service connection for sleep apnea is no longer before the Board.  Jurisdiction over the Veteran's file has subsequently been transferred to the RO in Cleveland, Ohio.

In June 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.
 

FINDING OF FACT

In a written statement dated June 14, 2017, prior to the promulgation of a decision, the Veteran requested to withdraw the issue of entitlement to service connection for mild restrictive lung disease and upper airway obstruction.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to service connection for mild restrictive lung disease and upper airway obstruction have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement dated June 14, 2017, prior to the promulgation of a decision, the Veteran requested to withdraw the issue of entitlement to service connection for mild restrictive lung disease and upper airway obstruction.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The issue of entitlement to service connection for mild restrictive lung disease and upper airway obstruction is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


